                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
------------------------ -----------x                             . DOC #: _ __;,,,._,;1--1,~ ~ - -
COVENTRY CAP I TAL US LLC ,

                                  Pl aintiff,
                                                                    DATE FILED:
                                                                                     ----.. .-' ----
       - against -                                                 17 Civ . 7417           (VM)

EEA LIFE SETTLEMENTS INC ., et al .,                              DECISION AND ORDER

                                  Defendants .
-----------------------------------x
VICTOR MARRERO, United States District Judge.

       Plaintiff Coventry Capital US LLC                           ("Coventry")            brought

this   action against              defendants        EEA Life           Settlements ,         Inc .

("EEA"),         Vincent       Piscaer      ("Piscaer"),                and        Hiren     Patel

("Patel ,"        and     together         with       Piscaer ,             "the     Individual

Defendants ," and , collectively, "Defendants " ) , alleging that

Defendants engaged in a pattern of fraudulent conduct aimed

at   undermining         the       negotiation         of    a     contract         to     sell   a

portfolio        of     life      insurance         policies           to    Coventry .       (See

"Complaint , " Dkt . No . 31.) The Complaint brings claims of (1)

breach      of    contract          (against        EEA) ,       (2)    fraud/intentional

misrepresentation              (against all Defendants),                     and     (3)    aiding

and abetting fraud/intentional misrepresentation (against the

Individual Defendants) .

       On   January        24 ,    2019,    Magistrate            Judge       Pitman        denied

motions by Coventry to compel production by EEA and to impose

sanctions on the Individual Defendants for failure to produce


                                                1
certain documents.            (See "Magistrate Judge Pitman's Decision,"

Dkt.    No.     111.)    Coventry      objected.             ("Objection,"          Dkt.      No.

122.)    On November 1,            2019,     the Court sustained Coventry's

objection and set aside Magistrate Judge Pitman's Decision.

(See "Discovery Order," Dkt. No. 149.) In the Discovery Order,

the     Court    held       that   Coventry        is     entitled      to    an     adverse

inference        in   the     event    the    Individual         Defendants              do   not

produce       certain       documents        held       by    non-parties          EEA        Fund

Management        ( Guernsey)      Limited        ( the "Guernsey Manager")                   and

EEA Fund Management Limited ("EEA UK"). The Court also granted

Coventry's motion             to   compel     production by EEA of                   certain

documents held by the Guernsey Manager.

        Now     before      the    Court     is     the      Individual       Defendants'

Motion for Reconsideration of the Discovery Order or, in the

Alternative,          for     Certification          under       28   U.S.C.         Section

12 92 (b) .     ( "Indi victual    Defendants'            Motion,"    Dkt.         No.     155) .

Also before the Court is a letter from EEA requesting that

the     Court      reconsider         the     Discovery         Order        or,     in       the

alternative, clarify the Discovery Order.                        ( "EEA' s November 15

Letter," Dkt. No. 157.) The Court construes EEA's letter as

a motion for reconsideration of the Discovery Order pursuant

to Federal Rule of Civil Procedure 59(e)                         and Local Rule 6.3

(the "EEA Motion").



                                              2
        For    the      reasons        discussed          below,       the     Individual

Defendants'       Motion is GRANTED insofar as                      a more developed

factual       record     is      necessary           to   determine          whether     the

Individual        Defendants           have        control      over    the     requested

documents        and    whether         sanctions         for      nonproduction         are

appropriate; the Individual Defendants' Motion is DENIED as

to the request for reconsideration on the question of the

legal     standard       applicable            to     assessing        an    individual's

control over company documents; and the EEA Motion is DENIED.

                                  I.            BACKGROUND

A.      THE INDIVIDUAL DEFENDANTS' MOTION

        On November 15, 2019, the Individual Defendants filed a

motion for reconsideration of the Discovery Order pursuant to

Local     Rule    6.3     and,     alternatively,               certification       of    an

interlocutory          appeal     of     the        Discovery     Order       pursuant    to

Section 12 92 (b) .       The     Individual           Defendants       argue    that    the

Discovery Order overlooked facts                       indicating that they lack

control of the Guernsey Manager and EEA UK.                                 ("Memorandum,"

Dkt. No. 156, at 5.) They emphasize that Piscaer is only one

of four directors of the Guernsey Manager, Patel is only one

of two directors of EEA UK and EEA UK's parent Anath Capital

Group ("Anath"),         and that Anath is wholly owned by Melquart

Limited       ("Melquart"),       whose owners and directors are Simon

Shaw    and    Razena     Shaw.        (Id.)        Additionally,       the     Individual

                                               3
Defendants claim that the Discovery Order overlooked that the

Individual Defendants recused themselves from the companies'

decisions concerning their access to documents.                          (Id. at 6.)

Moreover,     the Individual Defendants assert that English and

Guernsey law required them to do                      so to avoid a          potential

conflict of interest.            (Id.)    The Individual Defendants argue

that these facts collectively indicate that they are not EEA

UK's or the Guernsey Manager's "alter egos," which Individual

Defendants maintain is the standard for determining whether

an individual has control over a company's documents.                           (Id. at

4-5   &   n.2.) Ultimately, the Individual Defendants claim that,

in light of these facts,            Coventry should not be entitled to

an adverse inference at trial for the Individual Defendants'

faiJure to produce.        (Id. at 7. )

          In the alternative,       the Individual Defendants ask the

Court to certify the Discovery Order for interlocutory appeal

under      Section   1292 (b).     (Id.    at       7.)   First,   the       Individual

Defendants      argue   that      whether       a    director      of    a   non-party

company that he does not control must produce documents to

which his physical access was terminated is a                            controlling

question of law. They reason that the Court's ruling on this

issue may cause substantial harm to the Individual Defendants

by forcing them to either violate their fiduciary obligations

to their employers to obtain the documents or face an adverse

                                           4
inference at trial.            ( Id.   at 9-10.)         Second,       they claim that

the   existence       of   a    substantial            ground    for    difference       of

opinion on this issue is evinced by Magistrate Judge Pitman's

Decision and cases             in which        courts     declined to hold that

officers or directors must produce documents absent evidence

that the individual was the "alter ego" of the company.                               (Id.)

Third, the Individual Defendants assert that an appeal would

promote     termination         of     the       litigation       by    allowing      fact

discovery to conclude.            (Id.)

      On December 4,           2019,     Coventry filed its opposition to

the Indi victual Defendants'              Motion.        ("Opposition," Dkt.            No.

172.) Coventry asserts that the Court previously considered

each of the facts that the Individual Defendants claim the

Court overlooked.          Coventry argues that the Court correctly

rejected the Individual Defendants'                      argument that they were

relieved of an obligation to produce documents to which they

initially had access in the ordinary course of business when,

after Magistrate Judge Pitman ordered production, EEA UK and

the   Guernsey       Manager      decided         to    restrict       the   Individual

Defendants'         access.    Specifically,            Coventry notes        that      the

Court already rejected the Individual Defendants' attempt to

disclaim responsibility for or control over their employers'

decisions      to    terminate         their      access.       With    regard   to     the

Indi victual   Defendants'           board positions,            Coventry maintains

                                             5
that the Court recognized that Patel was one of two directors

of EEA UK and Anath and that Piscaer was a director of the

Guernsey Manager. Coventry deems irrelevant that Patel is not

a director of Anath's parent company.              In addition, Coventry

claims the Individual Defendants should not now be asserting,

for the first time,       that Engl i sh and Guernsey law required

them    to   recuse    themselves.        According     to   Coventry,   the

Discovery Order is consistent with decisions from within the

Second Circuit which hold that              a   director or    officer has

practical access to a non-party's documents if he has access

to them in the ordinary course of business. Coventry contends

that whether an officer or director is an "alter ego" of a

company is only one of many re l evant considerations that may

support an order to produce.          Coventry also argues that the

circumstances may warrant an adverse-inference sanction even

absent a finding that the Individual Defendants had access to

the documents in the ordinary course of business.

       Coventry      asserts   that       the   Court   should    deny   the

Individual Defendants' request that it certify the Discovery

Order for interlocutory appeal.             First, Coventry claims that

an appeal would not raise a controlling question of law but

merely a factual determination. Even if the appeal presented

a   novel    legal    question,   Coventry       maintains    that   such   a

question would not be controlling because it would not result

                                      6
in   dismissal     or   substantially               alter     the        conduct       of   the

litigation, including discovery. Second, Coventry denies the

possibility of any difference of opinion regarding the legal

standard.    Finally,       Coventry contends that an appeal of the

Discovery Order would delay the ultimate termination of the

litigation.

        On December 11,       2019,      the Indi victual Defendants filed

their     reply    memorandum         in       support            of     the     Individual

Defendants'       Motion.     ("Reply,"         Dkt.        No.        176.)     First,      the

Individual Defendants claim that Coventry is not disputing

their lack control over EEA UK or the Guernsey Manager, that

they    recused     themselves        from      their        employers'           decisions

regarding     their     access      to     documents,             or     that     local      law

required those recusals. Instead, according to the Individual

Defendants,       Coventry        incorrectly          claims           that     the      Court

already considered these              facts         and/or    should not           consider

them at this stage. In response to Coventry's claim that the

Indi victual Defendants are presenting arguments about local

law for the first time, the Individual Defendants note that

Magistrate Judge Pitman raised the matter at oral argument on

Coventry's     motion       for    sanctions.          Second,           the     Individual

Defendants argue that, despite their initial ability to view

the documents,        they nonetheless had to -- and did                                    seek

their    employers'     cooperation            to    collect           and     produce      that

                                           7
electronica ll y stored information . Third , with regard to the

applicable legal standard,                the Individual Defendants insist

that whether they were the "alter egos " of EEA UK and the

Guernsey Manager is dispositive under Shcherbakovskiy v.                                   Da

Capo Al Fine , Ltd ., 490 F.3d 130 (2d Cir. 2007) .

        The Individual Defendants maintain that they satisfy the

grounds for certification under Section 1292(b). First, they

argue that an appeal would raise questions about the legal

import of the facts in this case. They claim that such legal

issues      are     controlling         insofar        as    their        resolution      may

prevent         serious     professional            and     personal        harm    to    the

Individual        Defendants .         Second,        they    assert        that    tension

between the Discovery Order and cases applying the alter ego

rule    demonstrates         a    substantial         ground        for    difference      of

opinion .        Finally,        the    Individual          Defendants        argue      that

certification would expedite the litigation by allowing them

to     proceed         to   brief      whether        the     Court        has     personal

jurisdiction over them. They also claim that it would prevent

a situation in which the litigation is prolonged because of

a    post - trial      determination by             the     Second Circuit         that    an

adverse inference was inappropriate .

        Along     with      their      reply       brief,    Individual          Defendants

submitted ,       as    an exhibit,       a    December        5,    2019    letter      from

Simmons     &    Simmons LLP , counsel for the Guernsey Manager and

                                               8
EEA UK,     to counsel for the Individual Defendants.                        ("Simmons

&   Simmons Letter," Dkt. No. 177-1.) The reply brief cites the

Simmons     & Simmons        letter      as    evidence         contradicting        the

Court's     finding       that     the   Individual        Defendants         had    the

ability to influence their employers' decisions to terminate

their access.

       By letter dated December 13, 2019, Coventry argues that

the    Court    should      disregard      t he   Simmons       &    Simmons     Letter

because (1) under Federal Rule of Civil Procedure 72(a)                          ("Rule

72 (a)"),      the   district      court      cannot     consider      evidence       not

presented to the magistrate judge;                 (2) new evidence cannot be

presented in a reply brief; and                   (3)    new evidence cannot be

presented in connection with a motion for                           reconsideration.

("Coventry's December 13 Letter," Dkt. No. 181.) If the Court

considers the letter, Coventry asks the Court to also consider

Coventry's       arguments         regarding       the     letter      in    a      then-

forthcoming brief that Coventry filed in connection with a

separate motion in this case.

       By   letter        dated    December       16,    2019,       the    Individual

Defendants       responded        that   the   letter      is    not   new    evidence

because it reaffirms that the Individual Defendants do not

have    access       to    the     documents.       ("Individual           Defendants'

December 16 Letter , " Dkt. No. 182 . )



                                           9
B.      EEA'S MOTION

        By    letter     dated    November           15,   2019,        EEA    requested,

pursuant to Federal Rule of Civil Procedure 59(e) and Local

Rule 6.3,      that the Court reconsider the Discovery Order or,

alternatively, clarify the Discovery Order. EEA asserts that

the Discovery Order overlooked Judge Pitman's reasoning that

EEA lacks the practical ability to obtain documents from the

Guernsey Manager because the Guernsey Manager,                                 rightly or

wrongly,       denies    that     EEA has        a    contractual        right       to    the

documents. EEA also claims that the Discovery Order ignored

cases from within the Second Circuit in which courts held

that, when a non-party entity denies an individual's request

for documents, that individual lacks the practical ability to

obtain       the    requested     documents.          Further,     EEA        argues      that

Alexander          Interactive,    Inc.    v.    Adorama,        Inc.,        No.   12 Ci v.

6608,    2014 WL 71472,          at *4    (S.D.N . Y. Jan.         6,    2014),      one of

the cases cited in the Discovery Order, actually supports a

determination that EEA has no duty to produce documents held

by the Guernsey Manager because the entities are separate, on

different          continents,    and     lack       control     over     one       another.

Similarly, EEA maintains that its limited contractual right

to   inspect         documents     held     by       the   Guernsey           Manager       is

distinguishable from the explicit document sharing obligation

at issue in In re NTL , Inc. Sec. Litig., 244 F . R. D. 179, 181

                                           10
(S.D.N.Y.     2007),       another case on which the Discovery Order

relied.   Finally, and in the alternative to reconsideration,

EEA asks the Court to clarify the categories of documents it

should request from the Guernsey Manager. Specifically, EEA

asks    the    Court           to   clarify        its    contractual         right    to

"information and explanations" from the Guernsey Manager and

whether       EEA        must       request        internal     Guernsey          Manager

communications,           to which EEA claims it lacks access in the

ordinary course of business.                  ( Discovery Order at 12.)

       By letter dated November 19, 2019, Coventry responded to

EEA' s November 15 Letter.               ("Coventry's November 19 Letter,"

Dkt.   No.    165.)        Coventry     contends         that   EEA's      request    for

reconsideration fails as a matter of law because it presents

arguments     that       the    Court   already considered and correctly

rejected. First, Coventry argues that the Court specifically

acknowledged         and    rejected        the    argument     that    the     Guernsey

Manager's      denial          of   EEA's     contractual       right      to     certain

documents     relieves EEA of the obligation to produce those

documents.      Relatedly,            Coventry       contends       that    the     Court

correctly held that a party must produce documents that it

has a contractual right to obtain from a non-party. Coventry

argues that,         contrary to EEA' s             characterization,         Alexander

Interactive         is    fully     consistent       with     the   proposition       for

which the Court cited it -- that contracts between a party

                                              11
and   non-party       are    relevant      to     the    party's          obligation         to

produce documents           held by the non-party.                   ( See    id.      (citing

2014 WL 61472, at *3) .) In addition, Coventry points out that

Alexander        Interactive      is   distinguishable               from     the      present

case because no written agreements between the party and non-

party in that case provided a basis for document production.

(See id.     (citing 2014 WL 61472, at *4) .) Coventry argues that

EEA' s    attempt     to    analogize      this    case        to    In      re   NTL    fails

because     the     Court    already      re j ected the            argument        that     the

Management Agreement provides EEA only a                             limited right to

inspect documents. Third, Coventry argues that the cases from

within the Second Circuit that EEA claims the Court ignored

are not relevant because they did not involve parties with a

contractual        right     to   obtain      documents.            Finally,        Coventry

argues      that      EEA's       request       for      clarification                  is    an

impermissible        attempt      to   re-argue         that    the       clause        in   the

Management Agreement,             which     entitles       EEA to            "information"

from the         Guernsey Manager,        does     not    entitle            it   to    obtain

documents.        (Id.)

                              II.         LEGAL STANDARD

         Local     Rule     6.3     governs      reconsideration,                 which       is

"intended to 'ensure the finality of decisions and to prevent

the practice of a losing party examining a decision and then

plugging the gaps of a lost motion with additional matters.'"

                                           12
SEC v. Ashbury Capital Partners, L.P., No. 00 Civ. 7898, 2001

WL 604044,        at *l        (S.D.N.Y.         May 31,       2001)    (quoting Carolco

Pictures,       Inc.     v.    Sirota,       700 F.         Supp.    169,    170    (S.D.N.Y.

1988)).     When        assessing        a       motion       for    reconsideration,           a

district court must "narrowly construe and strictly apply"

Local    Rule     6. 3 in order to                "avoid duplicative               rulings     on

previously considered issues" and to prevent the rule from

being used to advance theories not previously argued or as "a

substitute        for    appealing           a    final       judgment."      Montanile        v.

Nat'l Broad. Co.,              216 F. Supp. 2d 341, 342                 (S.D.N.Y. 2002);

see also Shamis v. Ambassador Factors Corp., 187 F.R.D. 148,

151 (S.D.N.Y. 1999).

        Reconsideration            is    "an          extraordinary          remedy     to     be

employed        sparingly         in     the          interests        of    finality         and

conservation        of        scarce    judicial            resources."      In    re   Heal th

Mgmt.     Sys.,    Inc.        Sec.     Litig.,         113    F.    Supp.    2d     613,     614

(S.D.N.Y.       2000).        Accordingly,            the    Second Circuit          has     held

that the standard for granting a motion to reconsider "is

strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data

that the court overlooked -- matters,                               in other words,          that

might reasonably be expected to alter the conclusion reached

by the court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

(2d Cir. 1995). "The major grounds justifying reconsideration

                                                 13
are     'an     intervening        change     of    controlling         law,   the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.'" Virgin Atl. Airways,

Ltd.    v.    Nat' 1 Mediation Bd.,         956 F.2d 1245,       1255    (2d Cir.

1992)      (quoting 18 Charles Alan Wright,             Arthur R.        Miller   &


Edward H. Cooper, Federal Practice & Procedure§ 4478 at 790

(2d ed.)); accord Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013). "[A]

motion to reconsider should not be granted where the moving

party seeks solely to relitigate an issue already decided."

Shrader, 70 F.3d at 257; see also Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52                (2d Cir. 2012)        (noting

that reconsideration "is not a vehicle for relitigating old

issues,       presenting the case under new theories,               securing a

rehearing on the merits, or otherwise taking a second bite at

the apple"       (internal quotation marks omitted)).

        The     decision      to    grant     or     deny    a    motion       for

reconsideration       rests    within       "the sound discretion of the

district court." Aczel v. Labonia,                 584 F.3d 52,    61    (2d Cir.

2009)    (quoting Nemaizer v. Baker, 793 F.2d 58, 61-62 (2d Cir.

1986)) .




                                        14
                                     III .       DISCUSSION

A.      THE INDIVIDUAL DEFENDANTS' MOTION

        The Individual Defendants urge reconsideration on the

basis    that      the    Court        overlooked          facts    relevant      to   their

control over documents held by the Guernsey Manager and EEA

UK. In the Discovery Order, the Court held that the Individual

Defendants had control over the documents and "should not

receive      the   benefit       of EEA UK and the                  Guernsey Manager's

purported revocation of access to the documents." (Discovery

Order at 9- 10.) The Court reasoned that the revocation, which

occurred      in    response           to     Judge    Pitman ' s       order   compelling

production ,        was        " the         sort     of      ' unilaterally         imposed

restriction ' by a source that does not supply a valid defense

to production .                  "     (Id.     (citing Resolution Tr. Corp . v .

Deloitte     &   Touche , 145 F.R . D. 108 , 110 (D . Colo. 1992) . ) The

Court also rejected the Individual Defendants ' argument that

they would have           to misappropriate                 the    documents      from   the

Guernsey      Manager      and         EEA     UK     in   order        to   produce   them.

Ultimately , the Court held that an adverse-inference sanction

would be imposed if the Individual Defendants do not produce

the requested documents . These conclusions and holdings were

based on the Court ' s findings that the Individual Defendants

     by virtue of their positions as officers and/or directors

     " had    access      to     or         control    over       the    documents     whose

                                                15
production Coventry seeks, or at minimum were in a position

to influence a decision by EEA UK and the Guernsey Manager as

to    whether    or    not   to    comply with       the     Court's   production

order." (Id. at 10-11.)

       The   Individual       Defendants'          factual    arguments         in

particular,      their argument that local law required them to

recuse themselves from their employers' decisions concerning

their access to documents -- indicate that the questions of

the Individual Defendants' control of the discovery materials

and the appropriateness of sanctions require more searching

factual examination. S e e ~ ' Shcherbakovskiy v. Da Capo Al

Fine, Ltd., 490 F.3d 130, 139 (2d Cir. 2007)                     (holding that a

finding of control could not be sustained without                          further

explanation          where   individual          officer   claimed     local   law

prevented production); Shcherbakovskiy v . Seitz, No.                       03-cv-

1220, 2010 WL 3155169, at *11-12 (S.D.N.Y. 2010)                       (on remand,

considering          local   law       in   assessing      appropriateness      of

sanctions and,         in particular, nonproducing party's state of

mind), aff'd, 450 F. App'x 87 (2d Cir. 2011); 8B Charles Alan

Wright, Arthur R. Miller           &   Edward H. Cooper, Federal Practice

&    Procedure   §    2210   (3d ed.) (discussing relevance of foreign

law to imposition of discovery sanctions) . 1



1 In accordance with Rule 72(a) , the Court declines to consider the
Simmons & Simmons letter.

                                            16
      Although the Individual Defendants' prior submissions to

this Court did not clearly present this particular argument,

it is not a wholly new theory of the case.                                The Individual

Defendants previously argued that they lacked control over

and access        to    the documents,           and the         record reflects that

Judge Pitman raised local law considerations at oral argument

on Coventry's motion for sanctions.                       (See Dkt. No. 82, at 23:6-

12;   Dkt.       No.    12 5. )    Accordingly,           the    Court    exercises    its

discretion        to     accept      the    Individual           Defendants'      belated

submission.

      At the same time,              however,       the Court is mindful of the

possibility            that       inconsistent           or     belated     defenses    to

nonproduction may represent nothing more than manufactured,

last-minute excuses for a prior decision not to produce. See

Shcherbakovskiy v.            Seitz,       2010 WL 3155169,           at *11-12       ("The

suspicious and strategic timing of Plaintiff's invocation of

[local] law and his assertions that he could not obtain [the

company's]        documents         without        the    board's     consent     further

support      a   finding      of     willfulness          and bad     faith") .   A more

developed        factual      record       could     facilitate       the    credibility

determinations            involved          in      assessing         the     Individual

Defendants'             control        over         the         documents      and     the

appropriateness of sanctions.




                                              17
       The    Individual        Defendants'          argument     regarding          the

applicable standard for evaluating individual officers'                              and

directors'     control over documents                represents an attempt to

reli tigate a previously decided issue.                    ( See Discovery Order

at    9-10    (discussing       standard       for     determining        control).)

Accordingly,       the    Court   will    not     reconsider       the     Discovery

Order on this basis. 2

       Finally,       because     the     Court       grants      the     Individual

Defendants' Motion insofar as a more developed factual record

is necessary to determine whether sanctions for nonproduction

are appropriate,         the Court need not consider the Individual

Defendants'        alternative        request        for   certification          under

Section 1292(b).

B.     EEA'S MOTION

       At    the   outset,      the    Court    notes      that   EEA's        argument

appears principally to express disagreement with the Court's

ruling,      rather      than   facts    or     controlling       law     the     Court

overlooked. EEA takes issue with the Court's conclusion that

EEA   has    an    obligation     to    produce        documents        held    by   the



2
 In any event , the Individual Defendants' argument regarding the
applicable standard is unavailing. In the case on which Individual
Defendants ' argument relies, Shcherbakovskiy v . Da Capo Al Fine, Ltd.,
the Second Circuit vacated a dismissal sanction because it was imposed
without written findings or consideration of lesser sanctions . See 490
F.3d at 140 . The court stated, in dicta, that a finding that an
individual is an alter ego of a company, "could support" ordering the
individual to produce company documents , not that such a finding was
required. Id . at 139.

                                         18
Guernsey Manager based on the factual record and controlling

law. Even so, EEA has failed to present "an intervening change

in controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice"

sufficient to warrant reconsideration of the Discovery Order.

Kolel Beth, 729 F.3d at 104.

       First,    EEA has not identified any new evidence or any

data    that     the     Court      overlooked.             The     Court    explicitly

recognized Judge Pitman's conclusion that EEA could not be

compelled to produce documents held by the Guernsey Manager

because the Guernsey Manager denies EEA's contractual right

to access the documents and refuses to provide them to EEA.

(See   Discovery       Order       at    5,    11,    13.)        However,    the   Court

reasoned that the Guernsey Manager is contractually obligated

to provide documents           to EEA and,            "[a] lthough the Guernsey

Manager has represented its intent not to comply with [that]

obligation,       . . th[e] contractual obligation is dispositive

as to [EEA's] control over the documents." (See id. at 13.)

       Second,     EEA       has        not    identified           any     "controlling

decisions .            that the court overlooked." Shrader, 70 F.3d

at 257. None of the cases to which EEA cites in its letter-

brief postdate         the   November          1,    2019    Discovery Order         and,

accordingly, do not indicate that the law has changed since

the Court issued the             Discovery Order.             Nor do they suggest

                                              19
that    the Court's decision was clearly erroneous.                                In In re

NTL, the court based a finding of control on a contract that

provided a specific right to obtain documents needed to comply

with legal obligations. 244 F.R.D. at 181. It does not follow,

however,      that        a   more     general      contractual           right    to    obtain

documents is insufficient to support a                              finding of control.

EEA's     reliance             on    Alexander         Interactive          is     similarly

misplaced      because          that    case     did    not   involve        any    "written

agreements between [the party] and [the non-party] that would

provide a basis for document production." 2014 WL 61472,                                     at

*4. In addition, none of the cases that EEA cites held that,

under Federal Rule of Civil Procedure 34, courts cannot order

a party with a contractual right to a non-party's documents

to produce those documents if the non-party has previously

denied the party's requests.                     See Shcherbakovskiy v.                 Da Capo

Al Fine,      490 F.3d 130, 139             (2d Cir. 2007)            (reasoning that a

court could order an individual to produce company documents

if   Russian        law       permits    production       and       the    indi victual     has

control over the company); In re Application of Potanina, No.

14 Misc.      31,    2015 WL 4476612,               at *2-3     &    n.4    (S.D.N.Y.      June

30, 2015)     (crediting individual officer's testimony regarding

limitations on his access and authority and reasoning that an

order    to     produce             would   be      inappropriate           in     light     of

considerations unique to discovery under 28 U.S.C.                                  § 1782);

                                               20
M'Baye v.      N.J.    Sports Prod.,        Inc.,      No.   06-cv-3439,      2008 WL

1849777    (S.D.N.Y . Apr. 21,           2008)    (no mention of contractual

right).

      In sum, the Court finds no new facts or controlling law

that might        reasonably be          expected to         alter   the    Discovery

Order . See Local Rule 6.3; Shrader, 70 F.3d at 257. The Court

therefore concludes that reconsideration is not warranted in

this case.

      In the alternative,           EEA asks the Court to clarify its

contractual right to "information and explanations" from the

Guernsey     Manager      and   whether          EEA    must    request      internal

Guernsey Manager communications, to which EEA claims it lacks

access in the ordinary course of business. 3 Implicit in the

Discovery       Order     and      the     preceding         discussion       is   the

conc lusi on      that    "information           and     explanations"        include

documents.        (See    Discovery        Order       at    12-13.)       Thus,   the

Discovery Order requires EEA to                   request      from the Guernsey

Manager     all       responsive     documents          held    by   the     Guernsey

Manager.

                                    IV.          ORDER

      Accordingly, it is hereby


3 The Discovery Order determined that EEA has control over documents held
by the Guernsey Manager based on EEA's contractual right to those
documents, not based on EEA's access to those documents in the ordinary
course. Accordingly, whether EEA has access to internal Guernsey Manager
communications in the ordinary course of business is irrelevant.

                                           21
        ORDERED      that     Defendants       Hiren     Patel's         and    Vincent

Piscaer's         (the -     "Individual         Defendants")            Motion          for

Reconsideration            (the "Individual       Defendants'         Motion,"          Dkt.

No . 155) is GRANTED insofar as a more developed factual record

is necessary to determine whether the Individual Defendants

have     control      over     the     requested       documents         and    whether

sanctions      for    nonproduction        are        appropriate;        and      it     is

further

        ORDERED that the Individual Defendants' Motion is DENIED

as to the request for reconsideration on the question of the

legal     standard         applicable     to     assessing       an      individual's

control over company documents; and it is further

        ORDERED that the magistrate judge is directed to conduct

further      proceedings,       make    factual       findings,       and      submit      a

supplemental       report      and   recommendation        in     accordance            with

this opinion; and it is further

        ORDERED that the Motion so deemed by the Court as filed

by     EEA    Life     Settlements,            Inc.     (Dkt.      No.      157)         for

Reconsideration of the Court's November 1, 2019 Decision and

Order (Dkt. No. 149) is DENIED .

SO ORDERED.

Dated:        New York, New York
              11 February 2020


                                                                U.S. D . J .


                                          22
